
	
		I
		111th CONGRESS
		2d Session
		H. R. 5906
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Gohmert (for
			 himself, Mr. Pence,
			 Mrs. Lummis,
			 Mr. Conaway,
			 Mr. Coffman of Colorado,
			 Mr. Franks of Arizona,
			 Mr. Posey,
			 Mr. Bartlett, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To prohibit the expenditure of funds for the construction
		  or lease of buildings or space in the District of Columbia for the United
		  States Government until January 1, 2012.
	
	
		1.FindingsCongress finds the following:
			(1)The debt of the United States Government is
			 over 12 trillion dollars and continues to rise.
			(2)Congress must
			 tighten its fiscal belt to ease the burden of the increasing debt level on
			 United States taxpayers.
			(3)The Federal
			 Government has a responsibility to the taxpayers to make sacrifices in other
			 areas.
			(4)Federal funds that
			 otherwise would be spent on new construction or leasing of Federal buildings
			 would be better spent helping the people of the United States by paying down
			 the Nation’s debt.
			2.Moratorium on the
			 construction or leasing of new Federal buildings in the District of Columbia
			 until January 2012
			(a)ProhibitionNo funds may be expended for the
			 construction or lease of buildings or space in the District of Columbia for any
			 branch of the United States Government or any entity within such branch unless
			 a contract for the construction or lease was entered into before the date of
			 enactment of this Act.
			(b)ExceptionThe
			 prohibition in subsection (a) does not apply in any case in which the
			 expenditure of funds for the purposes described in subsection (a) is necessary
			 in the interests of national security.
			(c)ExpirationThe
			 prohibition under subsection (a) shall expire on January 1, 2012.
			
